Citation Nr: 0304167	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-08 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  The appellant, the surviving 
spouse of a veteran who had active service from September 
1944 to June 1946 and from October 1950 to August 1952 and 
who died in October 1997, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

A BVA decision dated in February 2001 affirmed the RO's 
denial of the benefits sought on appeal.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
August 2001, the Board's decision was vacated and remanded to 
the Board for further proceedings.

After the case was returned to the Board, a letter to the 
appellant's representative dated in January 2002 invited the 
submission of additional evidence and/or argument within 90 
days.  In April 2002, the appellant's representative 
requested an additional 60 days in order to respond to the 
Board's letter or submit additional materials to the Board.  
In August 2002, a brief in support of the appellant's claim 
was submitted.  Following receipt of additional evidence from 
the VA Office of Regional Counsel in Massachusetts, the Board 
provided a copy of that evidence to the appellant and her 
attorney.  The appellant was informed that the Board intended 
to consider the additional evidence that was not considered 
by the RO.  The appellant and her attorney were also informed 
that additional medical evidence was necessary to 
substantiate her claim and that it was the appellant's 
responsibility to obtain that additional medical evidence.  
The appellant was provided a period of 60 days in order to 
respond to the Board's letter, but no additional evidence or 
argument was presented within that 60-day period.  The case 
is now ready for appellate review.

In the Board's February 2001 decision, it was explained that 
the only issue before the Board was the one that is also set 
forth on the title page of this decision.  While the Court's 
August 2001 order served to vacate the Board's February 2001 
decision and its legal effect, the Board's prior discussion 
regarding the issue on appeal remains a matter of record and 
one which was clearly provided to the appellant.  In the 
Board's February 2001 decision, it was explained that a 
substantive appeal had only been received for the issue set 
forth on the title page of the decision, and as such, that 
was the only issue certified for appeal by the RO.  That 
situation has not changed and the Board will only address the 
issue set forth on the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to notify and assist have been satisfied.  

2.  The veteran's death certificate shows he died in a VA 
Medical Center in October 1997 of an immediate cause of death 
listed as cardiac arrest, which was due to or as a 
consequence of metastatic bladder cancer.

3.  There is no evidence that the veteran's death was the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers who 
provided the veteran treatment.



CONCLUSION OF LAW

The requirements for Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1151 for the cause of the veteran's death 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 
(1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) which 
became law in November 2000.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. § 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
December 1998 rating decision, the statement of the case, and 
the supplemental statement of the case issued in connection 
with this appeal have notified the appellant of the evidence 
considered, the pertinent laws and regulations and the reason 
the claim was denied.  Furthermore, although the Court's 
August 2001 Order served to vacate the Board's February 2001 
decision and its legal effect, the Board's prior discussion 
nevertheless remains a matter of record, and one which was 
clearly provided to the appellant and her attorney.  
Examination of the now vacated decision reveals that the 
Board clearly articulated the relevant laws and regulations 
and discussed the legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
February 2001 decision, the appellant and her attorney have 
already had an extensive advisement as to the evidence that 
would be required to substantiate this claim.  In addition, 
in a September 2002 letter from the Board to the appellant 
and her attorney, the appellant was notified of the type of 
evidence needed to substantiate her claim and that it was the 
appellant's responsibility to obtain that medical evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
all VA medical records have been obtained and are associated 
with the claims file.  In addition, the Board acknowledges 
that a medical opinion concerning the medical question 
presented in this appeal is not of record, but the appellant 
and her attorney were advised of the need to submit such an 
opinion and informed that it was the appellant's 
responsibility to obtain that medical evidence.  No 
additional argument or evidence was received in response to 
the Board's September 2002 letter.  

Nevertheless, there remains a question as to whether a 
medical opinion is necessary to decide this claim.  Under the 
VCAA a medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service (or in this 
case, that the veteran suffered an event, injury or disease 
as a result of VA treatment); and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 3.159 
(c)(4).  

In this case, the Board finds that a medical opinion is 
unnecessary to decide the claim because the appellant has not 
submitted any evidence, beyond her own assertions, to support 
her contentions that the VA was at fault in the veteran's 
death.  As will be explained further below, the 
uncontroverted medical evidence clearly establishes that the 
veteran was diagnosed with bladder cancer, declined treatment 
recommended by treating physicians and died.  Under these 
circumstances, the Board is of the opinion that VCAA does not 
require a medical opinion to explain what is evident from the 
medical evidence.  Furthermore, as noted in the Board's 
September 2002 letter, the appellant and her representative 
had asked the Board to obtain a medical opinion or advise 
them to obtain it.  In the letter they were specifically 
informed that they could submit an opinion to substantiate 
their claim and were given 60 days to provide it.  No 
response or additional evidence was received from the 
appellant or representative. 

Therefore, the Board finds that all relevant facts have been 
properly developed and that all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained or the appellant has been notified of the additional 
evidence necessary to substantiate her claim.  Under these 
circumstances, the VA has no outstanding duty to inform the 
appellant that any additional evidence or information is 
needed.  Therefore, the case is now ready for appellate 
review.


Background and Evidence

VA medical records dated between 1995 and 1997 include a 
pathology report dated in May 1995 that showed a 
postoperative diagnosis of bladder cancer.  A bladder tumor 
was described as a high-grade transitional cell carcinoma 
with extensive squamous differentiation with invasion into 
the muscle identified.  Records of a hospitalization of the 
veteran in July 1995 showed the veteran was admitted for 
treatment of his bladder cancer.  Various treatment options 
including surgery, radiation and chemotherapy were explained 
and the veteran decided not to undergo a surgical procedure.  
He was referred for radical radiation therapy.  Records of a 
hospitalization later in July 1995 show the veteran was 
admitted for his first round of chemotherapy which he 
received without incident.  Records of a hospitalization 
dated in August 1995 show the veteran was admitted for a 
second round of chemotherapy.  It was noted that the veteran 
received reduced chemotherapy for his renal creatinine.  It 
was explained to the veteran that this would decrease his 
chances for a cure and he was strongly advised to receive 
bladder surgery.  The record indicates that the veteran was 
strongly against bladder surgery and he understood the 
chemotherapy was not 100 percent effective.  

A VA record dated in June 1997 relates that after the 
diagnosis of bladder cancer was made the veteran received two 
cycles of chemotherapy, but then refused further treatment 
including chemotherapy, radiation therapy and surgery.  A 
history of chronic hematuria of about two years' duration was 
recorded, but the veteran stated that it had increased in 
quantity about one week prior to the admission in May 1997.  
Evaluation of the bladder was limited due to lack of 
distention, but the bladder appeared to be 80 percent filled 
with a solid mass.  In view of the local advanced 
transitional cell bladder carcinoma, the veteran was referred 
for radiation therapy for palliative care.  

VA hospital records pertaining to a hospitalization of the 
veteran between July 1997 and October 1997 shows the veteran 
presented with complaints of left thigh pain.  The admission 
diagnosis was bladder cancer diagnosed in May 1995 with 
widely metastatic disease including the bone and lung.  
During the admission, the veteran had persistent bone pain 
and gross hematuria.  He became increasingly lethargic and 
confused over the course of the admission, was labile and 
severely depressed with mental status changes, and was unable 
to make decisions for himself.  A record dated in August 
shows the veteran was found on the floor under a sink.  A 
physician was notified and the veteran was assessed and found 
to be within normal limits.  No significant injury was 
reported.  A record dated in August, two days later, shows 
the veteran was again found on the floor of his bathroom.  
The veteran reported no injury and he returned to bed.  A 
physician was notified and the veteran was examined.  A 
record dated the following day reported that no injury was 
noted from the fall the previous day.  The hospital summary 
reflects that the veteran had a health care proxy in his wife 
who reported that the veteran previously made his wishes 
known to have full code and aggressive therapy up until the 
time of his death.  On October 8th, the veteran was found 
unresponsive and underwent a full code and the veteran was 
transferred to the intensive care unit.  It was noted that 
the veteran's clinical course progressively deteriorated.  
The prognosis was discussed with the veteran's wife at length 
and she was notified that the veteran was terminally ill, and 
though the veteran was being treated aggressively, that 
treatment would not change the course of the outcome.  On 
October 27 the veteran was noted to have progressively 
increasing shortness of breath with a chest X-ray revealing 
bibasilar infiltrates, and IV medication was started.  The 
veteran was found to be unresponsive on October 30th, and 
attempts to revive the veteran were unsuccessful.

The veteran's death certificate shows he died in October 1997 
at a VA Medical Center of an immediate cause of death listed 
as a cardiac arrest, which was due to or as a consequence of 
metastatic bladder cancer.  Records of the veteran's autopsy 
revealed large cell, poorly differentiated, carcinoma present 
in the urinary bladder and in all five lobes of the lung.  
The morphology was strongly suggestive of a similar origin 
for all the neoplastic sites.  Also of significance were 
findings of emphysematous changes in the lungs and mild, 
patchy inflammatory infiltrates in several regions of the 
lungs.  An accompanying bilateral pleural effusion was also 
present with pleural adhesions.  Mild myocardial fibrosis and 
glomerulosclerosis bilaterally supported a diagnosis of prior 
hypertension.  Bone sections did not reveal a metastatic 
tumor.  It was also noted that findings were insufficient for 
a diagnosis of Alzheimer's disease and that they hypoxic-
ischemic and Alzheimer's changes most likely reflected 
multisystem organ failure for some weeks prior to death.  

The veteran's substantive appeal dated in May 1999 relates 
that the death of the veteran was due to a breach of duty of 
due care, careless indifference and a failure to diagnose and 
treat the veteran's problem.  The appellant explained that 
the veteran's attending physician and team failed to timely 
diagnose and promptly treat pneumonia which was reportedly 
documented by X-ray on October 24, 1997.  It was alleged that 
the veteran's request to be transferred to an intensive care 
unit was denied, and that the denial of treatment for 
pneumonia deprived the veteran of a quality of life and that 
additional disability or death was reasonably foreseeable 
because of the deprived treatment.  The appellant also states 
that the veteran's chart was marked with a "DNR/DNI" and 
other notations indicating that treatment was to be withheld.  
She also alleges that a medical directive given to the VA was 
lost and resulted in a denial of prompt treatment to the 
veteran costing him his life.  The appellant further alleges 
that the veteran's care was well below the standard of the 
profession and that documented records show two falls and a 
head injury and that neither incident received a physician's 
examination.  The appellant notes that the veteran was 
diagnosed with deep vein thrombosis and Alzheimer's disease, 
but that neither of these diagnoses was substantiated by 
autopsy.  The appellant relates that the veteran was found 
without life signs while being given a transfusion of blood 
at an excessively fast rate contrary to written orders.  She 
alleges that after many hours the veteran was checked by a 
nurse on duty and was found without life signs and then 
transferred to the intensive care unit.  The appellant 
alleges that a specific nurse was obviously negligent in her 
duty to a critically ill patient and that a breech of duty of 
due care for the veteran was most assuredly established by 
the documented records.  The appellant offers as proof that 
the veteran's care was below the standard for the profession 
the fact that two nurses reportedly admitted destroying 
records.

A Memorandum and Order pertaining to a medical malpractice 
suit filed by the appellant in the United States District 
Court for the District of Massachusetts dated in September 
2001, relates that "the facts are not generally in dispute 
include the following.  Plaintiff's husband was diagnosed 
with bladder cancer, refused the treatment recommended by 
doctors at a Veterans Administration hospital, and died.  
Plaintiff has sued the United States alleging that the 
negligence of its doctors caused her husband's wrongful 
death."  The Memorandum noted that to prevail the plaintiff 
must prove that negligence by those doctors proximately 
caused the veteran's death and that generally expert 
testimony was necessary to satisfy the burden.  The 
Memorandum went on to explain that there was no evidence that 
the plaintiff actually attempted to retain an expert, either 
during the three years the case was pending or during the 
additional six months the Court granted after her original 
deadline established for identifying an expert had passed.  
Moreover, the Court continued, there was no reason to believe 
that a further extension would result in the acquisition of 
an expert opinion that would place any material fact in 
dispute.  The Court stated that the evidence in the record 
indicated that, contrary to plaintiff's unsworn claims, the 
veteran's doctors and nurses made reasonable judgments and 
were attentive to him.  No expert had disputed this or opined 
that any possible imperfection in their conduct caused the 
veteran's death.  The Court concluded that a reasonable 
factfinder could not conclude that negligence by the 
veteran's doctors or nurses proximately caused his death.  
Accordingly, the motion for summary judgment filed by the 
United States was allowed and judgment for the defendant was 
ordered.  The appellant failed to file a timely appeal with 
the United States Court of Appeals for the 1st Circuit and 
the appeal was dismissed.

In August 2002, the appellant's attorney submitted a brief in 
support of her claim.  In that brief the appellant alleges 
that while hospitalized for terminal illness between July 
1997 and the veteran's death in October 1997 the VA was 
negligent in its care, leading to the veteran's death.  
Specifically, the appellant alleges that while hospitalized 
the following incidents took place:  (1) The veteran was 
assaulted on October 6, 1997, and forced to take a sputum 
culture, resulting in a mouth tear, cut over the eye and skin 
tears; (2) the veteran's left hip pain was incorrectly 
diagnosed; (3) the veteran's pneumonia, diagnosed on October 
24th, should have been treated earlier than October 27th, and 
that this delay resulted in additional disability leading to 
death; (4) the veteran was given transfusions that did not 
follow instructions to use irradiated blood 
components/leukoreduced blood components; (5) chemotherapy 
was stopped by recommendation of the hospital; (6) there was 
inadequate treatment following the veteran's falls in early 
August 1997; (7) the VA failed to follow the veteran's 
advanced directive to provide him care, and instead listed 
him as DNR/DNI; (8) the VA failed to properly observe the 
veteran during the night, finding him only once his life 
signs had stopped; and (9) the VA treated DVT [deep vein 
thrombosis] with blood thinners even though the veteran did 
not have a DVT.  The brief points out that disorders 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death.  As such, it was requested that the VA address whether 
the veteran's pneumonia, a condition affecting a vital organ, 
or any other actions on the part of the VA, contributed to 
cause the veteran's death, to include rendering the veteran 
materially less capable of resisting his cancer.  The 
appellant's attorney requested that the VA obtain a medical 
opinion addressing whether the veteran's death was in any way 
caused or contributed to by any of the factors addressed by 
the appellant in her arguments and, if so, was the VA's 
conduct negligent.  It was asserted that the VA had a duty to 
obtain such an opinion on the appellant's behalf and that if 
the VA did not obtain such an opinion, believing that it was 
the appellant's responsibility to obtain additional evidence 
to substantiate her claim, that the VA notify the appellant 
of that fact and provide her with an opportunity to obtain 
and present whatever evidence or information was missing 
prior to a decision.  

In a letter from the Board to the appellant and her attorney 
dated in September 2002, the appellant was advised that 
additional medical evidence was necessary to substantiate her 
claim and that it was her responsibility to obtain this 
medical evidence to substantiate the claim.  The Board 
informed the appellant that the type of evidence needed was 
medical evidence in the form of an opinion demonstrating a 
link between the cause of the veteran's death and negligence 
or fault arising from VA treatment of the veteran.  She was 
further notified that she was free to submit any evidence or 
additional argument she desired, but that medical evidence 
was needed to substantiate the claim for benefits.  The 
appellant was also informed that evidence had been received 
from the VA Office of Regional Counsel in Massachusetts and 
that the Board was going to consider that additional 
evidence.  A copy of that evidence was provided to the 
appellant and her attorney.  The appellant was notified that 
she had 60 days from the date of the letter to respond.  No 
response was received from the appellant or her attorney.


Law and Analysis

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.5(a), 3.312.  The death of a veteran will be considered 
as having been due to a service-connected disability where 
the evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially 
to death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(b).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to the extent that 
would render the person materially less capable of resisting 
the effects of either disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A VA General Counsel opinion held that under the 
provisions of 38 U.S.C.A. § 1151, benefits may be paid for a 
disability or death attributed to the VA's failure to 
diagnose and/or treat a preexisting condition when the VA 
provides treatment or an examination.  VAOPGCPREC 5-201 (Feb. 
5, 2001).  For claims filed prior to January 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  Brown v. Gardner, 115 S. Ct. 552 (1994) 
(language of statute was plain and did not require a showing 
of fault).  The appellant filed this claim following the 
veteran's death in October 1997, and therefore, must show 
some degree of fault or negligence in medical treatment, or 
as was explained in the General Counsel opinion, disability 
or death due to a preexisting condition when occurring as a 
result of VA treatment or examination only if a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment which probably would 
have avoided the resulting disability or death.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1), (2).  Second, compensation is not payable for 
necessary consequences or medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 3.358 
(c)(3).  

After reviewing the evidence of record, it is clear that 
whether the veteran's death in October 1997 resulted from any 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing treatment, or was due to an event that was not 
reasonably foreseeable, is a medical question beyond the 
competence of the appellant or her attorney and adjudicative 
personnel at the RO and the Board.  The appellant's attorney 
acknowledged as much in requesting that the VA obtain a 
medical opinion, or in the alternative, allow the appellant 
additional time to obtain additional medical evidence.  The 
Board notes that despite requesting and being given an 
opportunity to submit additional medical evidence to 
substantiate the appellant's claim, no additional evidence 
was submitted.  There is no competent medical evidence to the 
effect that there was any carelessness, negligence, lack of 
proper skill, error in judgment or similar instances of fault 
on the part of the VA in causing the veteran's death, or that 
there was any event that was not reasonably foreseeable.  

Simply put, as was noted in the Memorandum and Order of the 
United States District Court in Massachusetts, the veteran 
was diagnosed with bladder cancer, refused treatment 
recommended by physicians at the VA and died.  The Board 
finds it incongruent that the veteran, with the appellant's 
input and assistance, would decline treatment recommended by 
treating physicians for his bladder cancer, including 
surgery, and then allege negligence or fault on the part of 
the VA when the consequences of untreated cancer occurred and 
the veteran died.  As noted above, "[t]here are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions...."  38 C.F.R. 
§ 3.312(c)(3).  Absent some medical opinion which in some way 
alludes to fault or negligence on the part of the VA, the 
Board concludes that DIC benefits under 38 U.S.C.A. § 1151 
are not warranted.

The Board acknowledges the appellant's contentions as to 
instances of what she perceives as negligence during the 
veteran's last hospitalization, particularly those 
allegations set forth in the August 2002 brief.  However, 
none of the instances of negligence alleged is shown to have 
had any role in causing or contributing to the veteran's 
death.  For example, if the veteran was in fact assaulted in 
October and forced to take a sputum culture resulting in a 
mouth tear, cut over the eye and skin tears, this incident 
was not shown to be in any way related to the cause of the 
veteran's death due to a cardiac arrest resulting from 
metastatic bladder cancer.  If the veteran's left hip pain 
was incorrectly diagnosed, it is not shown to have any 
bearing on the veteran's prognosis.  While the appellant may 
dispute when treatment was instituted for pneumonia, the 
delay is not shown to have resulted in any additional 
disability leading to the veteran's death since pneumonia is 
not shown on the veteran's death certificate as either an 
immediate or contributory cause of death.  

The appellant also alleges that the veteran was given 
transfusions that did not follow instructions, but again, the 
transfusions are not shown to have played any role in causing 
or hastening the veteran's death from bladder cancer.  While 
the appellant alleges that chemotherapy was stopped by 
recommendation of the hospital, the appellant has provided no 
evidence to demonstrate that if this occurred it was not 
appropriate in the veteran's case.  The appellant also 
contends that there was inadequate treatment following the 
veteran's falls in early August 1997.  However, 
contemporaneous medical records document no additional 
disability following the falls.  The falls the veteran 
sustained and were documented in medical records and are not 
shown to cause or contribute to his death.  

While the appellant asserts that the VA failed to follow the 
veteran's advanced directive, the hospital summary reflects a 
discussion of the matter with the veteran and the appellant, 
and the fact that efforts to revive the veteran when he was 
found unresponsive were undertaken on at least two occasions.  
In connection with that allegation the appellant also alleges 
that the VA failed to properly observe the veteran during the 
night and found him only after life signs had stopped, but 
the appellant has submitted no evidence demonstrating that if 
this occurred that it represented carelessness, negligence, 
lack of proper skill, error in judgment or an instance of 
fault on the part of the VA.  Lastly, the appellant asserts 
that the veteran was treated for deep vein thrombosis even 
though he did not have deep vein thrombosis, but she has 
submitted no evidence to show that this in any way caused or 
contributed to the veteran's death.  

In short, the record contains no medical evidence supporting 
any of the appellant's allegations of negligence or that any 
of the instances cited by the appellant in any way caused or 
contributed to the veteran's death.  In the absence of 
medical evidence that supports the appellant's contentions, 
the Board finds that the preponderance of the evidence is 
against the claim.  Accordingly, the appellant's claim for 
DIC benefits under 38 U.S.C.A. § 1151 is denied.






ORDER

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1151 for the cause of the veteran's death are 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

